This is a proceeding in mandamus. The trial court issued a mandatory writ ordering and directing the *Page 19 
commissioner of insurance to pay plaintiff some $1,900 with interest and costs found to be due the plaintiff on a hail insurance policy.
The commissioner, being dissatisfied with the judgment, brings the case here on appeal.
We have gone carefully over the record in this case and are satisfied that the judgment is right, but inasmuch as the Legislature (chapter 116, Laws 1933) abolished the hail insurance department, no further litigation will arise under this law, and an opinion in this case would serve no useful purpose.
The judgment and order appealed from are affirmed.
All the Judges concur.